     Case 3:20-cv-00494-JLS-NLS Document 20 Filed 08/06/20 PageID.290 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   U-BLOX AG; U-BLOX SAN DIEGO,                      Case No.: 20-CV-494 JLS (NLS)
     INC.; and U-BLOX AMERICA, INC.,
12
                                     Plaintiffs,       ORDER GRANTING JOINT
13                                                     MOTION TO EXTEND THE TIME
     v.                                                FOR DEFENDANTS TO RESPOND
14
                                                       TO THE COMPLAINT
     SISVEL INTERNATIONAL S.A.;
15
     SISVEL US, INC.; and 3G LICENSING
                                                       (ECF No. 19)
16   S.A.,
17                                 Defendants.
18
19         Presently before the Court is the Parties’ Joint Motion to Extend Time for
20   Defendants to Respond to the Complaint (ECF No. 19). The Parties request the additional
21   time so that they may continue settlement negotiations. Good cause appearing, the Court
22   GRANTS the Joint Motion. As stipulated by the Parties, Defendants shall respond to the
23   Complaint on or before September 17, 2020.
24         IT IS SO ORDERED.
25   Dated: August 6, 2020
26
27
28

                                                   1
                                                                             20-CV-494 JLS (NLS)
